Case 1:18-cv-01405-LO-JFA Document 19 Filed 04/09/19 Page 1 of 1 PageID# 189


                                                                              FfLED
                                     .5 -v;-* V %
                                     13




                                                                      2i)l9APP,-'i P 1-06
                                                                                bismtrcouRr
                             United States District Court             y:((JtA|tNDt.\A,Vrs&il-ilA
                          For the Eastern District of Virginia _
            E-Noticing Registration Request for Pro Se Litigants
Case Number;

Name;

 Address;

             [i )flJ^Vl

                                             ,l/o'7-4x^
 Telephone Number;
  Email Address;


      rJoSenN to receiving notice of filings pursuant to Fed. R. Civ.P.
      >SS;LSt^r»-inwrhingofan.
    .tS:L;?st1wii'pACER(.^^^
                                                                   Date: 'j, 9L li
   Signature:

   Court Use Only:
                                                    or DENIED,
    The request is GRANTED
                                                             (Dale)
                  (Judge's Signature)
